IN THE COURT OF CRIMINAL APPEALS
                                       OF TEXAS

                                          NO. 73,265



                  EX PARTE WESLEY JOSEPH HOGAN, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            FROM COLLIN COUNTY




               The opinion was delivered per curiam.


                                        OPINION



               This is a post-conviction application for a writ of habeas corpus filed pursuant to

Article 11.07, V.A.C.C.P. Applicant was convicted of theft. Punishment was assessed at

twenty years imprisonment. This conviction was affirmed, Hogan v. State. No. 05-94-01055-

CR (Tex. App.— Dallas, delivered August 31, 1995, no pet.).

       Applicant contends, inter alia, that he was denied an opportunity to file apro se

petition for discretionary review because his appellate attorney did not timely advise him as to

his right to pursue discretionary. The trial court has entered findings of fact that Applicant was
not timely advised of his right to pursue apro se petition for discretionary review.

       In Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997), we held that for counsel

to render effective assistance on appeal, he, or she, must notify the client the case has been

affirmed and that the client can pursue discretionary review on his own.

       Applicant is entitled to relief. The proper remedy in a case like this is to return

Applicant to the point at which he can file a petition for discretionary review. He may then

follow the proper procedures in order that a meaningful petition for discretionary review may

be filed. For purposes of the Texas Rules of Appellate Procedure, all time limits shall be

calculated as if the Court of Appeals' decision had been rendered on the day the mandate of

this Court in this cause issues. We hold that should Applicant desire to seek discretionary

review, he must take affirmative steps to see that his petition is filed in the Court of Appeals

within thirty days after the mandate of this Court has issued.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice,

Institutional and Pardons and Paroles Divisions.



                       PER CURIAM



DELIVERED: December 16, 1998
DO NOT PUBLISH                               A True Copy
                                             T?oy C.Bennett, Jr., Clerk
Holland, J., not participating.              CourtTot Criminal Appeals^ Texas

                                              By*(           Deputy